DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of March 11, 2021.  Claims 1-11 are presented for examination, with Claim 1 being the only one in independent form.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 11, 2021 and December 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:

	In Claim 2, line 4, “low-beam headlights” should be --low-beam headlight--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0150702 (“Ueda”).
	Regarding Claim 1, Ueda discloses a light system for a vehicle (Figs. 1 and 3; [0033]-[0034]; [0043]), comprising: 
	a combination switch set to a rotation position to be rotationally changed for switching modes of a light that provides illumination outside (80 in Fig. 1; [0043]; details in Fig. 3; [0049]-[0051]); 
	a photosensor configured to detect brightness outside the vehicle (60 in Fig. 1; [0044]); and 
	a speed sensor configured to detect speed of the vehicle (22; [0039]); wherein
	the rotation position includes an AUTO position, a SMALL position, and an OFF position (Fig. 3; [0047]-[0049]); 
	the combination switch includes a mechanism which returns the position to the AUTO position when the position is changed to the OFF position or the SMALL position ([0058]-[0059]), 
	the light (70) includes a low-beam headlight (in 72; [0045]) and a position light (74; [0045]; [0049]), and 
	the AUTO position allows the low-beam headlight and position light to turn on or off depending on the brightness outside the vehicle detected by the photosensor (Fig. 4; [0054]; [0056]-[0057]), the light system further comprising: 
	a light control unit (50; [0043]; [0048]) configured to turn off the low-beam headlight and to turn on the position light (Fig. 4; [0054]-[0057]) when 
	the rotation position is set to the AUTO position (Fig. 4; [0054]-[0057]), 
	the brightness outside the vehicle detected by the photosensor is lower than a predetermined value (S100-S106 in Fig. 4), 
	the speed detected by the speed sensor (22) is lower than a first predetermined speed ([0039]; [0052]-[0053]), and 
	the rotation position is then changed to the SMALL position or the OFF position ([0054]).

	Regarding Claim 2, Ueda further discloses wherein the light control unit (50; [0043]; [0048]) turns on the low-beam headlight (in 72; 0045]) when the speed detected by the speed sensor (22; [0039]) increases to a second predetermined speed or higher while the low-beam headlight is turned off and the position light is turned on, the second predetermined speed is equal to or higher than the first predetermined speed ([0039]; [0052]-[0053]).

	Regarding Claim 4, Ueda further discloses wherein the light control unit (50; [0043]; [0048]) turns on the low-beam headlight (in 72; [0045]) when the rotation position is changed to the SMALL position while the low-beam headlight is turned off and the position light is turned on ([0049]-[0052]).


Allowable Subject Matter
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2015/0246634 (“Hall”) relates to a headlight level control with residential detection mode.
	U.S. Patent Publication No. 2003/0098223 (“Uchiyama”) relates to a construction of on-vehicle lever switch.
	U.S. Patent No. 8,710,384 (“Son”) relates to a multifunction switch for vehicle having lighting module.
	U.S. Patent No. 7,759,819 (“Michiyama”) relates to an illumination controller for a vehicle.
	U.S. Patent No. 10,843,621 (“Doi”) relates to a lever switch and automatic light control device.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844